Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 16, 2017

The Court of Appeals hereby passes the following order:

A18D0031. BILAL JACKSON v. THE STATE.

      On May 18, 2017, the juvenile court entered an order denying Bilal Jackson’s
extraordinary motion for new trial. On June 21, 2017, Jackson filed an application for
discretionary appeal in the Georgia Supreme Court, which transferred the application
here. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry of
the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). Here, Jackson filed his application 34 days after the entry of the
juvenile court’s order. The requirements of OCGA § 5-6-35 are jurisdictional, and this
Court cannot accept an application for appeal not made in compliance therewith. See
Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Accordingly, we lack
jurisdiction, and the application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 08/16/2017
                                               I certify that the above is a true extract f rom
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.